Jenkins, P. J.
The plaintiff, a police officer of the City of .East Point, Georgia, while pursuing an alleged violator of the city *624and State speed laws, and after following him beyond the city limits of East Point, collided with the truck of the defendant company, and thereby received serious injuries, resulting in the loss of a leg. At the time the accident occurred the plaintiff, in the uniform of a policeman, and at a distance of about a block behind the automobile he was pursuing, was, according to the evidence for plaintiff, traveling at a rate of speed of about 25 miles per hour. According to the evidence for the .defendant, his speed was between fifty and sixty miles per hour. The accident occurred in the main highway leading towards Atlanta, which was paralleled on the right by a double line of street-car tracks, and at the intersection of another street from which the defendant’s agent was driving his truck at a rate of speed of about five miles per hour into the main highway. At the moment of impact the driver of defendant’s truck was turning to the left down the main highway towards East Point, in the direction from which the plaintiff was coming. There was evidence for the plaintiff, going to show that his approach was visible to the driver of the truck along a straight road for a distance of about 800 feet, and that when the truck reached the street-car tracks, just prior to entering upon the main highway, it appeared to slow up as if it was intended to be stopped. The plaintiff testified that he veered his motorcycle to the left for the purpose of passing the truck, but that the truck, instead of stopping, as appeared to have been indicated, quickened its speed, and by reason of this the collision occurred. The jury found for the plaintiff in the sum of $10,000.
The defendant, in its brief as the plaintiff in error, does not appear to rely or insist upon the general grounds of the motion for new trial, but does insist upon the exoessiveness of the verdict. The brief sets forth as follows: “It is difficult to understand how, under the facts of the case, a verdict for the plaintiff at all could have been rendered; but having found against the defendant, it was incumbent on the jury to reduce the size of the verdict in accordance with the amount of negligence attributable to the plaintiff, and in this view of the case the verdict of $10,000 is grossly excessive and should be set aside.” The grounds of negligence alleged, and which the jury were permitted under the charge to consider, were that the defendant’s agent had a plain and unobstructed view of the approaching plaintiff for a distance of about *625800 feet, while the latter in uniform was manifestly engaged in pursuing an escaping criminal, and negligently and without giving any warning of his intention to do so, turned from, a side street so as to come immediately in front of the approaching plaintiff, and between him and the man he was pursuing, so as to Tender the collision unavoidable. «

Judgment affirmed.

Stephens and Bell, JJ., concur.